Name: 81/896/EEC: Commission Decision of 23 October 1981 on payment of the Community financial participation for 1980 in inspection and surveillance operations in the maritime waters of Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-11-14

 Avis juridique important|31981D089681/896/EEC: Commission Decision of 23 October 1981 on payment of the Community financial participation for 1980 in inspection and surveillance operations in the maritime waters of Ireland (Only the English text is authentic) Official Journal L 327 , 14/11/1981 P. 0033 - 0033****( 1 ) OJ NO L 211 , 1 . 8 . 1978 , P . 34 . ( 2 ) COMMISSION DECISION OF 15 MAY 1979 . COMMISSION DECISION OF 23 OCTOBER 1981 ON PAYMENT OF THE COMMUNITY FINANCIAL PARTICIPATION FOR 1980 IN INSPECTION AND SURVEILLANCE OPERATIONS IN THE MARITIME WATERS OF IRELAND ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/896/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 78/640/EEC OF 25 JULY 1978 ON FINANCIAL PARTICIPATION BY THE COMMUNITY IN INSPECTION AND SURVEILLANCE OPERATIONS IN THE MARITIME WATERS OF DENMARK AND IRELAND ( 1 ), AND IN PARTICULAR ARTICLE 1 ( 2 ) THEREOF , WHEREAS UNDER ARTICLE 1 ( 2 ) OF DECISION 78/640/EEC THIS PARTICIPATION IN RESPECT OF IRELAND IS FIXED AT A MAXIMUM OF 46 MILLION ECU FOR THE PERIOD 1 JANUARY 1979 TO 31 DECEMBER 1982 ; WHEREAS THE PROGRAMME SUBMITTED BY IRELAND FOR SURVEILLANCE OF THE MARITIME WATERS FALLING WITHIN ITS JURISDICTION , WHICH INCLUDES THE EXPENDITURE ESTIMATE FOR MEDIUM-TERM AND SHORT-TERM MEASURES , WAS VERIFIED BY THE COMMISSION , WHICH DECIDED THAT EXPENDITURE TOTALLING 61 127 890 ECU WAS ELIGIBLE ( 2 ), SUBJECT TO A REVIEW OF THE FINAL CHOICE OF RECONNAISSANCE AIRCRAFT BEFORE THE COMMUNITY FINANCIAL CONTRIBUTION WAS PAID ; WHEREAS THE APPLICATION SUBMITTED BY THE IRISH AUTHORITIES COVERS EXPENDITURE INCURRED DURING THE PERIOD 1 JANUARY 1980 TO 31 DECEMBER 1980 , WHICH AMOUNTED TO POUND ST . IRL 5 662 681.35 ; WHEREAS AN AMOUNT OF POUND ST . IRL 18 598.67 IS INCLUDED IN THIS EXPENDITURE IN RESPECT OF ACTIVITIES OF A KIND WHICH MAY NOT BE INCLUDED AMONG MEASURES FOR WHICH A FINANCIAL CONTRIBUTION FROM THE COMMUNITY IS FORESEEN ; WHEREAS THIS AMOUNT CANNOT BE CONSIDERED ELIGIBLE FOR REIMBURSEMENT IN ACCORDANCE WITH THE SAID ARTICLE 1 ( 2 ); WHEREAS A DETAILED REVIEW OF THE APPLICATION FOR REIMBURSEMENT FOR 1979 IN THE LIGHT OF THE LATEST INFORMATION SUPPLIED BY THE IRISH AUTHORITIES SHOWS THAT THE AMOUNT PAID FOR THAT YEAR DID NOT CORRESPOND TO WHAT WAS DUE , BECAUSE OF THE NON-ELIGIBILITY OF EXPENDITURE OF THE SAME KIND AS THAT MENTIONED ABOVE ; WHEREAS IT IS THEREFORE NECESSARY TO DEDUCT THE DIFFERENCE BETWEEN THE AMOUNT ALREADY PAID AND THE AMOUNT DUE FOR 1979 , NAMELY A SUM OF POUND ST . IRL 19 253.20 FROM THE AMOUNT RELATING TO THE COMMUNITY FINANCIAL PARTICIPATION TO BE PAID TO IRELAND FOR 1980 ; WHEREAS THE TOTAL NET EXPENDITURE TO BE REIMBURSED BE IRELAND FOR THE PERIOD 1 JANUARY 1980 TO 31 DECEMBER 1980 THEREFORE AMOUNTS TO POUND ST . IRL 5 624 830 ; WHEREAS THIS EXPENDITURE SHOULD BE REIMBURSED IN ACCORDANCE WITH THE SAID ARTICLE 1 ( 2 ); WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR ON THE FINANCIAL MEANS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE COMMUNITY ' S FINANCIAL PARTICIPATION IN ELIGIBLE EXPENDITURE INCURRED BY IRELAND IN RESPECT OF 1980 IS HEREBY FIXED AT POUND ST . IRL 5 624 830 . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 23 OCTOBER 1981 . FOR THE COMMISSION GEORGES CONTOGEORGIS MEMBER OF THE COMMISSION